Exhibit I
     Holy Spirit Assn. v. Sequoia Elsevier Publ. Co., 1978 BL 186, 4 Med. L. Rptr. 1744 (N.Y. Sup. Ct. Oct. 26, 1978), Court
     Opinion
Pagination
*      BL                                                       Unification Church. The allegedly libelous
                                                                statements, sixteen in number, appear in a book
                                                                entitled "Let Our Children Go!" which was
                                                                published by Dutton & Co., Inc., a division of
Majority Opinion >                                              Sequoia. The book recounts the experiences of
                                                                one Ted Patrick, who is also named as a
                                                                defendant, in "deprogramming" members of
    New York Supreme Court, New York County,
                                                                various religious movements or "cults" of which
               Special Term, Part I
                                                                plaintiff is one. Defendant Dulack, a professional
                                                                writer, collaborated on the book with Patrick, and
                                                                actually did most of all of the writing.
 THE HOLY SPIRIT ASSOCIATION FOR THE
 UNIFICATION OF WORLD CHRISTIANITY v.                           It is conceded by plaintiff that it is a "public
SEQUOIA ELSEVIER PUBLISHING COMPANY                             figure" for the purpose of a defamation action.
                                                                Accordingly, in order to establish its case,
                                                                plaintiff must prove that each allegedly libelous
                                                                statement was made "with 'actual malice' - that
                   October 26, 1978                             is, with knowledge that it was false or with
                                                                reckless disregard of whether it was false or not."
Libel action against publishing company. On                     (New York Times Co. v. Sullivan, 376 U.S. 254 ,
defendants' motion for summary judgment.                        279-280 [1964] [ 1 Med.L.Rptr. 1527 ]). With
                                                                respect to fourteen of the sixteen allegedly
                                                                libelous statements, plaintiff has failed to meet
Granted in part and denied in part.                             this test. Patrick or one of his associates was the
                                                                source of all of these statements except one, and
Fraiman, J.:                                                    they are clearly identified as such. The
                                                                statements consist of derogatory descriptions of
                                                                various aspects of the plaintiff's operations. The
                                                                remaining statement appears as a caption to a
                 Full Text of Opinion                           photograph of a girl. The caption states that she
                                                                had been forced by plaintiff to beg on the streets
                                                                for eighteen hours a day. This was written by
Motions numbered 31 and 77 on the calendar of
                                                                Sequoia's editor.
June 28, 1978 are consolidated for disposition.
These are motions by defendants Sequoia
Elsevier Publishign Co. Inc. (Sequoia) and Tom                  Basically, with respect to the statements which
Dulack for summary judgment in this action for                  originated from Patrick or his associate, it is
libel, on the ground that the alleged libel was not             plaintiff's position that defendants either knew
published with knowing falsity or in reckless                   they were false or that they published them with
disregard of the truth. Plaintiff is the Holy Spirit            a reckless disregard of whether they were false
Association for the Unification of World                        or not, because Patrick is an untrustworthy
Christianity, or as it is better known, the                     individual and this was or should have been


                                                           © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                               // PAGE 1
   Holy Spirit Assn. v. Sequoia Elsevier Publ. Co., 1978 BL 186, 4 Med. L. Rptr. 1744 (N.Y. Sup. Ct. Oct. 26, 1978), Court
   Opinion

readily apparent to defendants. However,                      Catholicism, including the selling of blessings
although Patrick is quoted extensively in the                 and indulgences and a doctrine of
book, and plaintiff has raised numerous                       'indemnification' for the sins of one's ancestors."
questions as to his credibility, defendants did not           (underscoring added) The second statement is
rely exclusively on what was said by Patrick in               on the following page of the book, and it appears
authoring and publishing the book. Before it was              in connection with a description of the contents
released, defendants had independently                        of a 402 page training manual used by plaintiff.
corroborated each of Patrick's statements                     The statement is as follows: "The anti-Semitism
concerning plaintiff from other sources. Thus,                of the cult is expressed in this passage (page
each charge by Patrick was confirmed by former                302 of the manual): 'Karl Marx was born in
members of plaintiff, by articles appearing in                Germany and was Jewish. Jesus was Jewish
newspapers [*2] or magazines, by television                   and Karl Marx was Jewish, both ... His works
documentaries, and by texts and treatises written             were summarized into three books called Das
about plaintiff. Basis for the photo caption was an           Kapital ... The main theory of Das Kapital is the
interview by the book's editor of the girl in                 theory of exploitation, or theory of surplus value.
question and her father, who is a college                     His understanding was silly and foolish, but still it
professor.                                                    worked for a while. Simply speaking, Marx says
                                                              he is rich and we are poor, let's take what he has
                                                              ... Communish is the philosophy of hatred.'
[1] While it is entirely conceivable that, despite
the independent corroboration obtained by
defendants, these statements are false, as                    "Communism is the offspring of Karl Marx, who
plaintiff alleges, it cannot be said, in view of the          was Jewish. Jesus was Jewish. Ergo, Jesus is
efforts made by defendants to verify them before              also a philosopher of hatred, as are all the Jews."
publication, that they either knew they were
false, or that they published them with a reckless
                                                              As justification for the statement attributing
disregard of their truth or falsity. Accordingly,
                                                              elements of Nazi-style anti-Semitism to plaintiff's
their motions for summary judgment are granted
                                                              teachings, defendants rely solely on the above
to the extent of dismissing as to the moving
                                                              quoted passage from plaintiff's training manual,
defendants those portions of the complaint which
                                                              and on two newspaper articles. In one,
allege that these statements are libelous.
                                                              appearing in the New York Times of Feb. 19,
                                                              1976, a rabbi, Maurice Davis, is quoted in the
With respect to the two remaining statements,                 course of describing plaintiff as being
both were authorized by Dulack and both allege                authoritarian and having fanatical followers, as
that plaintiff's philosophy is anti-Semitic. The first        being reminded of the Nazi youth movement. In
appears at page 236 of the book. After                        the other, appearing in the issue of the week of
identifying Sun Myung Moon as plaintiff's                     Feb. 15-21, 1976 of a newspaper called The
founder, it states as follows: "The cult that he              Jewish Week, another rabbi, Bernard Spielman,
heads is a theological-political instrument,                  is quoted as saying that, "Rev. Moon claims
combining elements of Manicheism, Nazi-style                  Hitler had to kill six millioin Jews 'as indemnity
anti-Semitism, Calvinism, and the most                        because the Jews refused to accept Jesus ...' " ..
discredited aspects of pre-Reformation Roman


                                                         © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                             // PAGE 2
   Holy Spirit Assn. v. Sequoia Elsevier Publ. Co., 1978 BL 186, 4 Med. L. Rptr. 1744 (N.Y. Sup. Ct. Oct. 26, 1978), Court
   Opinion

[2] The court finds that this is insufficient basis to        mind at the time the allegedly libelous matter in
warrant a conclusion by the court at this time [*3]           the book was written. Further, the article quoting
that the statements were made without actual                  Rabbi Davis makes no reference to plaintiff's
malice. The portion of the training manual which              alleged anti-Semitism, but, as noted, refers only
identifies Marx and Jesus as Jews and then                    to the authoritarian nature of plaintiff and its
denigrates Communism, does not support the                    fanatical followers. And in relying upon the
syllogism that defendants seek to make: Marx is               statement contained in the second article,
a philosopher of hatred. Marx was Jewish. Jesus               defendants were apparently relying upon triple
was Jewish. Ergo, Jesus was a philosopher of                  hear-say appearing in an obscure weekly
hatred, as are all Jews. This simply doesn't scan,            newspaper. No showing is made as to what
particularly inasmuch as the teachings of Jesus               steps if any were taken to check the reliability of
are ostensibly an important part of plaintiff's               either the reporter or Rabbi Spielman, or to
philosophy. With respect to the two newspaper                 ascertain when the Rev. Moon allegedly made
articles allegedly relied upon by defendants, it is           the statement attributed to him, and before what
not clear that they appeared in print before the              audience the statement was made. In view of all
book was published, and hence an issue is                     the foregoing, the court cannot say as a matter of
raised as to whether it was even possible for                 law that the two statements attributing anti-
defendants to have relied upon them, as                       Semitism to plaintiff were made without actual
claimed. Obviously, material contained in                     malice. Accordingly, the motion for summary
publications printed subsequent to the                        judgment, insofar as it applies to these
publication of an allegedly libelous book cannot              statements is denied. Settle order.
be used to support a claim that the material
played a role in formulating the author's state of




                                                         © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                             // PAGE 3
